  Case 2:20-cr-00449-BRM Document 10 Filed 06/04/20 Page 1 of 3 PageID: 37



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA                 § CRIMINAL NO. 20-cr-00449-BRM
                                         §
      v.                                 §
                                         §
JEFFERY MADISON                          § 18 U.S.C. § 371


           UNOPPOSED MOTION FOR PERMISSION TO TRAVEL

Defendant Jeffery Madison by and through undersigned counsel seeks permission

to travel and would respectfully show:

                                         I.

Mr. Madison seeks permission to travel to Lake Charles, Louisiana. Mr.

Madison’s mother recently passed and the funeral will be held in Lake Charles.

Mr. Madison would depart Arlington, Texas on Friday June 5, 2020 and return to

Arlington on Monday June 8, 2020. Mr. Madison grew up in Lake Charles and

will reside with family. Counsel has conferred with Assistant United States

Attorney Bernard Cooney regarding this motion and he is unopposed. Counsel has

also conferred with United States Probation officer Kristen McKeown and she is

unopposed to this motion.
  Case 2:20-cr-00449-BRM Document 10 Filed 06/04/20 Page 2 of 3 PageID: 38



WHEREFORE PREMISES CONSIDERED, Defendant Jeffrey Madison

respectfully request the Court grant this motion for permission to travel.


                                       Respectfully submitted,

                                       HOLLAND & KNIGHT

                                       /s/ Samuel J. Louis
                                       Samuel J. Louis
                                       1100 Louisiana, Suite 4300
                                       Houston, Texas 77002
                                       (713) 244-6860
                                       (713) 821-7001 Fax
                                       Samuel.louis@hklaw.com



                      CERTIFICATE OF CONFERENCE

The Department of Justice and United States Probation office oppose this request.

                                       /s/Samuel J. Louis
                                       Samuel J. Louis




                         CERTIFICATE OF SERVICE
      I hereby certify that on June 4, 2020 the foregoing has been served on counsel

of record by Notice of Electronic filing via CM/ECF, in accordance with the Federal

Rules of Criminal Procedure.

                                       /s/Samuel J. Louis
                                       Samuel J. Louis
     Case 2:20-cr-00449-BRM Document 10 Filed 06/04/20 Page 3 of 3 PageID: 39



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA                § CRIMINAL NO. 20-cr-00449-BR-1
                                        §
v.                                      §
                                        §
JEFFREY MADISON                         § 18 U.S.C. § 371



               ORDER GRANTING PERMISSION TO TRAVEL

On this the _______ day of June, 2020 came on to be considered Defendant’s

Unopposed Motion for permission to travel from Arlington, Texas to Lake Charles,

Louisiana on June 5, 2020 and return to Arlington on June 8, 2020 and said Motion

is hereby GRANTED.

                    Signed on ____________________________________.



                                      ________________________________
                                      UNITED STATES DISTRICT JUDGE
